902 F.2d 29Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re William A. MACGUIRE, Petitioner.
No. 90-8007.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 17, 1990.

On Petition for Writ of Mandamus.
William A. MacGuire, petitioner pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
William A. MacGuire petitioned this Court for a writ of mandamus seeking an order preventing his arrest on a Florida arrest warrant for a 10-day period so he could obtain a hearing.  We deny his petition because his subsequent arrest and release on bail rendered it moot.*   We grant leave to appeal in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.

PETITION DENIED


*
 We deny MacGuire's motion for leave to change the style of the case and his motion to drop and add parties